[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The plaintiff filed a motion to have the defendant held in contempt for her failure to pay certain medical bills and for her failure to comply with provisions of the judgment requiring her to permit the plaintiff to take the youngest child as a tax deduction. The court found that the defendant was not in willful contempt but that she has violated those CT Page 9118 provisions of the judgment. The court retained jurisdiction in order to compute the medical bills and to determine the plaintiffs claim for attorney fees.
The defendant is ordered to pay the plaintiff the sum of $200.00 as attorney fees for the prosecution of the motion and to pay $500.00 for her share of unreimbursed medical bills.
Orders will enter accordingly.
BY THE COURT,
GRUENDEL, J.